— In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole dated August 17, 2011, which, after a hearing, denied the petitioner’s request to be released on parole, the petitioner appeals from a judgment of the Supreme Court, Orange County (Marx, J.), dated May 7, 2012, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioner’s contention, the answer and return served by the respondent adequately complied with CPLR 7804 (d) (see Amoco Oil Co. v Zoning Bd. of Appeals of Vil. of Mamaroneck, 122 AD2d 755, 757 [1986]).
The petitioner’s conclusory contention that the determination under review was irrational is without merit (see Matter of Siao-Pao v Dennison, 11 NY3d 777, 778 [2008]; Matter of Fraser v Evans, 109 AD3d 913 [2013]).
The petitioner’s remaining contention also is without merit.
Therefore, the Supreme Court properly denied the petition and dismissed the proceeding. Mastro, J.E, Skelos, Balkin and Roman, JJ., concur.